Citation Nr: 0834878	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of sciatica of the right lower extremity, 
rated as 10 percent disabling prior to August 10, 2005.

2.  Evaluation of sciatica of the right lower extremity, 
rated as 20 percent disabling from August 10, 2005.

3.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in March 2008, but failed to appear for his 
hearing.


FINDINGS OF FACT

1.  Sciatica of the right lower extremity is manifested by 
neuritis and neuralgia that is no more than moderate.

2.  Arthritis of the lumbar spine is manifested by pain and 
spasm on motion, severe limitation of motion, and radiologic 
evidence of degenerative changes. 


CONCLUSIONS OF LAW

1.  For the period prior to August 10, 2005, the criteria for 
a 20 percent evaluation for sciatica of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for sciatica of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for arthritis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in August 2004 asked the veteran to identify 
evidence supportive of his claim.  He was specifically 
advised to submit evidence showing that his lumbar spine 
disability had increased in severity, to include medical 
records and statements of individuals who had observed 
worsening of his disability.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining further evidence.  

A letter dated in February 2007 explained the manner in which 
VA determines disability ratings and effective dates.  The 
veteran was told that VA considered the nature and symptoms 
of the condition, the severity and duration of symptoms, and 
the impact o the condition and symptoms on employment.  The 
letter advised the veteran to the types of evidence that 
would help the determination of a disability rating.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Regarding the veteran's claim of entitlement to an increased 
rating for his lumbar spine arthritis, the Board has also 
considered the adequacy of the VCAA notice in light of the 
recent Court decision in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  The February 2007 letter 
advised the veteran that, in evaluating claims for increase, 
VA looks at the nature and symptoms of the condition, the 
severity and duration of the symptoms, and their impact on 
employment.  The letter did not advise the veteran whether 
the Diagnostic Codes pertinent to the disability contain 
criteria necessary for entitlement to a higher rating that 
would not be satisfied by the veteran's demonstration that 
there was a noticeable worsening or increase in severity of 
the disability and the effect of that worsening on the 
veteran's employment and daily life.  However, the Board's 
review of the record demonstrates that the veteran had 
knowledge of what was necessary to substantiate his claim.  
In this regard, the Board notes that in the December 2004 
statement of the case, the veteran was provided with the 
applicable law and criteria required for a higher evaluation.  
The veteran had an opportunity to respond to the statement of 
the case, and was subsequently issued a supplemental 
statement of the case.  Moreover, in the September 2008 
informal hearing presentation, the veteran's representative 
set out the specific criteria under which disabilities of the 
spine are assessed.  In essence, the record demonstrates that 
the veteran was made aware of the evidence necessary to 
substantiate his claim for increase, and that he demonstrated 
such knowledge.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised with respect to this issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

On VA examination in August 2004, the veteran's history was 
reviewed.  He complained of chronic, gradually worsening pain 
in the lumbar area with occasional right sciatic symptoms.  
The examiner noted that the veteran was treated with muscle 
relaxants and non-steroidal anti-inflammatories on an as 
needed basis.  The veteran related that he suffered from one 
to two episodes of sciatica per month.  He did not report any 
additional limitation of motion during sciatic episodes.  The 
examiner noted that the veteran used a cane for balance and 
that he could walk approximately 100 yards before becoming 
fatigued and having to rest.  On physical examination, range 
of motion studies revealed flexion to 30 degrees, extension 
to 5 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 15 degrees on the left and to 10 degrees on the 
right.  Right rotation was accompanied by severe pain and 
spasticity in the right paraspinal column. The examiner noted 
that the spasticity did not affect the veteran's spinal 
contour.  Deep tendon reflexes were noted to be +3 at the 
ankle and knee.  Straight leg raise was positive on the right 
at 30 degrees and negative on the left.  The examiner noted 
that there was no history of vertebral fracture and that the 
veteran had no problems with bowel or bladder function.  He 
also noted that the veteran had experienced no incapacitating 
episodes or hospitalizations in the previous year.  X-rays 
indicated diffuse degenerative changes throughout the lumbar 
spine with prominent osteophytes.  There was narrowing of the 
disc space at L5-S1, and the examiner noted that such could 
account for the veteran's sciatic symptoms.  The diagnosis 
was chronic lumbosacral pain secondary to degenerative joint 
and degenerative disc disease, gradually worsening with age, 
with loss of endurance and range of motion.

An additional VA spine examination was carried out in August 
2005.  The veteran reported leg and foot weakness, numbness, 
and parasthesias.  He endorsed flare-ups, noting that the 
usual frequency was weekly and that they were severe and 
lasted a day.  The veteran related that his flare-ups were 
incapacitating.  The examiner reviewed X-rays and noted that 
there was mild disc space narrowing and grade I 
anterolisthesis at L4-5.  He also noted mild disc space 
narrowing at L3-4 and dextroconvex curvature of the lumbar 
spine, facet arthropathy, mild degenerative changes, and 
atherosclerotic vascular calcifications.  He indicated that 
decreased motion was severe.

A VA neurological examination was also conducted in August 
2005.  The veteran reported increasing pain in his low back 
with radiation down his right leg.  The examiner noted that 
the veteran used a back brace and a cane or walker.  The 
veteran endorsed flare-ups, consisting of pain, weakness, 
fatigue, and functional loss.  He noted that the flare-ups 
lasted from several minutes to an hour and that he usually 
had to stop and sit down, and was incapacitated during flare-
ups.  He reported that his current symptoms consisted of 
weakness, stiffness, numbness, parasthesias, and pain in the 
lumbar spine and right leg.  He also reported incoordination.  
Motor examination revealed weakness of the right hamstring 
with muscle strength of 2/5.  The examiner determined that 
the affected nerve was the sciatic nerve.  Sensory 
examination revealed decreased sensation to light touch over 
the right lateral adjacent area to the lumbar spine with 
radiation down the sciatic nerve on the right.  Vibration and 
pain senses were normal.  The diagnosis was sciatica of the 
right lower extremity.  The examiner noted that there was no 
paralysis, but that there was neuralgia and neuritis.  He 
concluded that the disability had a severe impact on 
activities such as chores, shopping, recreation, and 
traveling.  He noted that the disability prevented exercise 
and sports.

On VA spine examination in July 2007, the veteran's history 
was reviewed.  Range of motion testing revealed flexion to 40 
degrees with pain at 35 degrees, extension to 20 degrees with 
pain and sudden spasticity at 20 degrees, lateral flexion to 
20 degrees bilaterally with pain at 15 degrees bilaterally, 
and rotation to 25 degrees bilaterally with thoracic 
spasticity starting at 15 degrees bilaterally.  There was an 
additional 5-10 degrees lost range of motion after three 
cycles of movement.  Muscle tone was normal and there was no 
atrophy.  The diagnosis was traumatic arthritis of the lumbar 
spine with evidence of degenerative disc disease at L4-5.  

On VA neurological examination in July 2007, the veteran 
complained of right sciatica.  He indicated that the sciatic 
symptoms had slowly progressed.  The examiner indicated that 
the symptoms were in the L4-5 dermatome and included numbness 
and parasthesias, as well as pain.  No motor deficit was 
identified in the right leg.  On sensory examination 
proprioception was intact and there was no decrease in light 
touch, pain, or vibration sense.  Right knee reflex was 3+ 
and right  ankle reflex was 2+, which was symmetric with the 
left.  Babinski reflex was normal.  There was no muscle 
atrophy or abnormal muscle tone.  The diagnosis was sciatic 
of the right leg from degenerative joint disease of the 
spine.  The examiner noted that there was no paralysis or 
neuritis, but that neuralgia was present.  He concluded that 
the effect of the disability on chores and exercise was 
severe and that it prevented sports.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	Sciatica of the Right Lower Extremity

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed, and a uniform evaluation is 
appropriate.  

Sciatica of the right lower extremity is evaluated pursuant 
to 38 C.F.R. § 4.124a, diagnostic code 8520, for paralysis of 
the sciatic nerve.  Under diagnostic code 8520, an 80 percent 
rating is warranted when there is complete paralysis; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  A 60 percent rating is warranted when there is 
severe incomplete paralysis, with marked muscular atrophy.  A 
40 percent rating is warranted when there is moderately 
severe incomplete paralysis.  A 20 percent rating is 
warranted when there is moderate incomplete paralysis.  
Finally, a 10 percent rating is warranted when there is mild 
incomplete paralysis.

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Upon careful review of the record, the Board has concluded 
that, for the period of this appeal, a uniform evaluation is 
warranted and that a 20 percent evaluation for sciatica of 
the right lower extremity is appropriate.  In this regard the 
Board notes that the August 2004 examination did not include 
a comprehensive neurological examination.  However, the 
veteran did report right sciatic symptoms at that time.  
Objectively, the veteran's deep tendon reflexes were 
increased, and there was narrowing of the disc space at L5-S1 
which the examiner stated could be the source of the 
veteran's sciatic symptoms.  Subsequently, an August 2005 
neurological examination revealed decreased right hamstring 
strength, decreased sensation, neuralgia, and neuritis.  Pain 
was noted on VA examination in July 2007.  These objective 
findings essentially support the veteran's consistent reports 
sensory symptoms and pain.  Stated differently, there is 
nothing in the 2004 examination that refutes or is in 
conflict with the 2005 examination.  The 2004 examination was 
inadequate and provides no basis upon which to conclude that 
the veteran became worse on the day of an adequate 
examination.  As such, a uniform rating of 20 percent is 
warranted.

The Board has also concluded that an evaluation in excess of 
20 percent is not for application.  In reaching this 
decision, the Board has considered an analogy to the guidance 
established in 38 C.F.R. §§ 4.123 and 4.124.  See 38 C.F.R. § 
4.120.  In this case, there is functional loss due to pain, 
sensory disturbance, and weakness.  However, there is no 
atrophy and muscle tone is normal.  There is no paralysis.  
Although there has been at least one report of weakness, it 
has been variable.  There is no indication of trophic 
changes.  In essence, the veteran does not have the 
constellation of manifestations expected with moderately 
severe neuralgia.  As such, a 20 percent evaluation is most 
appropriate for this disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2007).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this 
case, the findings meet the criteria for a 20 percent 
evaluation for paralysis of the sciatic nerve.

	Arthritis of the Lumbar Spine

The veteran's spine disability is currently evaluated 
pursuant to the General Rating Formula for Disease and 
Injuries of the Spine.  This formula provides that where 
there is disability with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following evaluations are warranted for spine disability:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or, forward flexion of the 
cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent rating for forward flexion 
of the cervical spine 15 degrees or less; 
or favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees.  The normal combined range of 
motion for the cervical spine is 340 
degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Upon review of the evidence pertaining to this disability, 
the Board has concluded that an evaluation in excess of 40 
percent is not warranted.  The current 40 percent evaluation 
contemplates forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence reflects that flexion has 
been measured at 30 degrees, which supports the current 
rating.  A higher rating requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine.  No such finding 
has been made.  Moreover, incapacitating episodes caused by 
intervertebral disc syndrome have not been identified.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 40 percent his low back disability is 
not for application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2007).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  Schafrath.   

The Board has also given due consideration to the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
addressing the issue of whether it is appropriate to apply 
"staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the veteran's current appeal, 
symptomatology attributable to his service-connected low back 
disability has remained relatively stable.  In any case, 
based on a review of the entire evidence of record, the Board 
is of the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected low back 
disability has not, in fact, undergone varying and distinct 
levels of severity.  

        Extraschedular Consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating. The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

ORDER

For the period prior to August 10, 2005, an evaluation of 20 
percent is granted for sciatica of the right lower extremity, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
sciatica of the right lower extremity is denied.

Entitlement to an evaluation in excess of 40 percent for 
arthritis of the lumbar spine is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


